Citation Nr: 0520367	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-22 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to nicotine 
addiction and asbestos exposure.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Tiedeman




INTRODUCTION

The veteran served on active duty from March 1954 to January 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran filed his claim for service connection for 
COPD, claimed as due to tobacco use during service and/or 
nicotine dependence developed during service, after June 9, 
1998.

2.  COPD and depression were first identified many years 
after the veteran's release from service, and competent 
medical evidence attributing these disorders to service has 
not been presented.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for COPD, claimed as due to tobacco use during service, or 
nicotine dependence developed during service, lacks legal 
merit and entitlement under the law.  38 U.S.C.A. § 1103 
(West 2002).

2.  COPD and depression were not incurred in or aggravated by 
service.  § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in November 2001; the statement of the case 
dated in November 2002; the supplemental statement of the 
case dated in April 2003; and the letters dated in April 2001 
and November 2002.  These documents include a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The aforementioned letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issues decided herein. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  In this 
case, the available medical evidence is sufficient for an 
adequate determination.  The veteran has not identified any 
further outstanding medical evidence which has not already 
been requested and obtained.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA as 
to the issues addressed in this decision have been fulfilled.

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This has been 
accomplished with respect to the claims decided herein.  To 
the extent that there may be an error in timing, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement in the case was harmless error.  The Board 
has substantially complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The issues on appeal 
have been re-adjudicated and a supplemental statement of the 
case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  Service connection may be granted if the 
evidence establishes that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Additionally, disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310.

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Finally, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  38 C.F.R. § 3.102.

The question is whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).

Factual Background.  At the time of the veteran's June 2000 
claim, he indicated that his COPD began in 1988, and that his 
depression began in 1990, secondary to COPD.  The veteran has 
claimed that his COPD is due to addiction to cigarettes which 
were provided to him during service.  He has also raised the 
argument that his COPD is related to in-service asbestos 
exposure.  Service medical records are negative for any 
complaints, treatment, or diagnosis of either COPD or 
depression.  The veteran's January 1957 separation 
examination reflects a normal clinical evaluation of the 
chest and lungs, as well as a normal psychiatric examination.  

Following service, VA treatment records, dated from April 
1990 to November 2002, reflect a diagnosis of COPD and of 
major depression.  These reports also reflect a diagnosis of 
nicotine dependence.

Private treatment records, dated in 2001, reflect that the 
veteran was receiving treatment for severe COPD with 
hypoxemia, and that he would qualify for a transplant except 
for his smoking habit.  An examiner noted that, by history, 
the veteran had been smoking 100 packs per year since age 17.

At the time of a March 2003 VA examination, the veteran 
reported that there was asbestos in the sleeping quarters he 
used while on a ship during service.  He reported no other 
asbestos exposure, and that he never worked in a shipyard or 
in insulation.  Following examination, the examiner 
commented:

[The veteran has] severe chronic 
obstructive pulmonary disease.  This 
more likely is not secondary to his 
long use of tobacco.  There is no 
evidence of restrictive lung 
disease, which we would expect to 
see if asbestos was the cause of his 
current pulmonary disability.  I 
have no doubt he is severely 
disabled at this point. . . .

Analysis.  The veteran essentially argues that he has COPD 
due to smoking during service, or that this condition was 
otherwise caused or aggravated as a result of nicotine 
dependence that was incurred as a result of the veteran's in-
service tobacco use.  Alternatively, he has argued that the 
disorder is related to in-service asbestos exposure.

Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103.  Therefore, as a matter of law, 
any claims received by VA after June 9, 1998, are subject to 
this restriction.  The veteran filed his claim in June 2000.  
He has asserted that he developed COPD due to his in-service 
use of tobacco products and/or nicotine dependence.  In this 
case, the provisions of 38 U.S.C.A. § 1103 are dispositive of 
this theory of entitlement and require that the claim be 
denied.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the veteran filed his claim in June 
2000, after the promulgation of this section, his claim for 
service connection for COPD as a result of in-service tobacco 
use or nicotine dependence is prohibited as a matter of law.

The Board notes an exception to the rule set forth in 38 
U.S.C.A. § 1103(a).  This aforementioned law will not 
preclude establishment of service connection for a disease 
which is otherwise shown to have been incurred or aggravated 
in active duty.  38 U.S.C.A. § 1103(b).

In this regard, the Board notes that service connection is 
not warranted on a direct basis for COPD - or for depression.  
The veteran's service medical records are negative for any 
relevant complaints or diagnoses of either disorder.  
Further, the Board notes that COPD and depression were first 
identified several decades after the veteran's release from 
service.  The Board finds that the lack of evidence of 
treatment for the disorder for this long period following 
service weighs against a finding that the veteran's COPD or 
depression began during service.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).  Further, the veteran's secondary service connection 
argument - that his depression is caused by his COPD - is 
untenable, as service connection for COPD is denied.  
Finally, to the extent that the veteran has argued that his 
COPD is related to asbestos exposure, the March 2003 VA 
examiner has opined that the disorder is unrelated to 
asbestos.

The Board therefore finds that the preponderance of the 
evidence is against the claim for service connection for COPD 
and depression.

The veteran has presented his own statements concerning the 
cause of his COPD and depression.  However, the evidence of 
record does not show that he is a medical professional, with 
the training and expertise to provide a competent opinion 
regarding the etiology of his COPD and depression.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As the preponderance of the evidence is against finding that 
the veteran's currently manifested COPD and depression are 
etiologically related to service; his claims for service 
connection for these disorders cannot be granted.  38 
U.S.C.A. § 1110, 5102, 5103 and 5103A, 5107; 38 C.F.R. § 
3.102, 3.303, 3.310.


ORDER

Service connection for COPD is denied.

Service connection for depression is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


